SULLIVAN, Judge
(concurring cum admonitu):
I concur with the majority opinion but write only with a suggestion for jury reform in this area.
In England, juries in criminal trials as a matter of course receive an exhaustive summary of the facts in evidence by the judge during his instructions to the jury. In this way, the jury views the law and facts through the eye of the experienced judge. English appeal courts are vigilant to the danger of bias by the judge in his or her recitation of the evidence.
In an American military trial with a jury (the court-martial members), “[t]he military judge may summarize and comment upon evidence in the case in instructions.” RCM 920(e)(7), Discussion, Manual for Courts-*311Martial, United States, 1984. Thus the procedure in the case at bar may well fit into the spirit of the present rule. My suggestion to the military judges — use your power under RCM 920 to give the jury a good, exhaustive, accurate, and fair view of the facts in the case so the jury can do its job on a more informed basis.